

117 HR 3887 IH: Foreign Corruption Accountability Act
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3887IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Curtis (for himself, Mr. Malinowski, Mr. Fitzpatrick, Mr. Phillips, Mr. Cohen, Ms. Jackson Lee, Ms. Porter, Ms. Salazar, Ms. Spanberger, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize the President to impose sanctions with respect to any foreign person the President determines engages in public or private corruption activities that adversely affect a United States person, and for other purposes.1.Short titleThis Act may be cited as the Foreign Corruption Accountability Act.2.FindingsCongress finds the following:(1)When public officials and their allies use the mechanisms of government to engage in extortion or bribery, they impoverish their countries’ economic health and harm citizens. (2)By empowering the United States Government to hold to account foreign public officials and their associates who engage in extortion or bribery, the United States can deter malfeasance and ultimately serve the citizens of fragile countries suffocated by corrupt bureaucracies.(3)The Special Inspector General for Afghan Reconstruction’s 2016 report Corruption in Conflict: Lessons from the U.S. Experience in Afghanistan included the recommendation, Congress should consider enacting legislation that authorizes sanctions against foreign government officials or their associates who engage in corruption..3.Authorization of imposition of sanctions(a)In generalThe President may impose the sanctions described in subsection (b) with respect to any foreign person who is an individual the President determines—(1)engages in public corruption activities against a United States person, including—(A)soliciting or accepting bribes;(B)using the authority of the state to extort payments; or(C)engaging in extortion; or(2)conspires to engage in, or knowingly and materially assists, sponsors, or provides significant financial, material, or technological support for any of the activities described in paragraph (1).(b)Sanctions described(1)Ineligibility for visas and admissions to the United StatesThe foreign person shall be—(A)inadmissible to the United States;(B)ineligible to receive a visa or other documentation to enter the United States; and(C)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). (2)Current visas revoked(A)In generalThe issuing consular officer or the Secretary of State, (or a designee of the Secretary of State) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to the foreign person regardless of when the visa or other entry documentation is issued. (B)Effect of revocationA revocation under subparagraph (A) shall—(i)take effect immediately; and (ii)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession. (C)Regulations requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall prescribe such regulations as are necessary to carry out this subsection.(c)Exception To comply with law enforcement objectives and Agreement regarding the Headquarters of the United NationsSanctions under subsection (b) shall not apply to a foreign person if admitting the person into the United States—(1)would further important law enforcement objectives; or(2)is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States.(d)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a foreign person if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination of the sanctions that—(1)the person is no longer engaged in the activity that was the basis for the sanctions or has taken significant verifiable steps toward stopping the activity;(2)the President has received reliable assurances that the person will not knowingly engage in activity subject to sanctions under this part in the future; or (3)the termination of the sanctions is in the national security interests of the United States.(e)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on the Judiciary, the Committee on Financial Services, and the Committee on Foreign Affairs of the House of Representatives; and(2)the Committee on the Judiciary, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of the Senate.4.Reports to Congress(a)In generalThe President shall submit to the appropriate congressional committees, in accordance with subsection (b), a report that includes—(1)a list of each foreign person with respect to which the President imposed sanctions pursuant to section 3 during the year preceding the submission of the report;(2)the number of foreign persons with respect to which the President—(A)imposed sanctions under section 3(a) during that year; and(B)terminated sanctions under section 3(f) during that year;(3)the dates on which such sanctions were imposed or terminated, as the case may be;(4)the reasons for imposing or terminating such sanctions; (5)the total number of foreign persons considered under section 3(c) for whom sanctions were not imposed; and(6)recommendations as to whether the imposition of additional sanctions would be an added deterrent in preventing public corruption.(b)Dates for submission(1)Initial reportThe President shall submit the initial report under subsection (a) not later than 120 days after the date of the enactment of this Act.(2)Subsequent reportsThe President shall submit a subsequent report under subsection (a) on December 10, or the first day thereafter on which both Houses of Congress are in session, of—(A)the calendar year in which the initial report is submitted if the initial report is submitted before December 10 of that calendar year; and(B)each calendar year thereafter.(c)Form of report(1)In generalEach report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.(2)ExceptionThe name of a foreign person to be included in the list required by subsection (a)(1) may be submitted in the classified annex authorized by paragraph (1) only if the President—(A)determines that it is vital for the national security interests of the United States to do so; and(B)uses the annex in a manner consistent with congressional intent and the purposes of this Act.(d)Public availability(1)In generalThe unclassified portion of the report required by subsection (a) shall be made available to the public, including through publication in the Federal Register.(2)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the list required by subsection (a)(1) without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States.(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Appropriations, the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives; and(2)the Committee on Appropriations, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.5.Sunset(a)In generalThe authority to impose sanctions under section 3 and the requirements to submit reports under section 4 shall terminate on the date that is 6 years after the date of enactment of this Act.(b)Continuation in effect of sanctionsSanctions imposed under section 3 on or before the date specified in subsection (a), and in effect as of such date, shall remain in effect until terminated in accordance with the requirements of section 3(d).6.DefinitionsIn this Act:(1)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization.(2)Foreign personThe term foreign person means a person that is not a United States person.(3)United States personThe term United States person means a person that is a United States citizen, permanent resident alien, entity organized under the laws of the United States or any jurisdiction within the United States (including foreign branches), or any person in the United States.(4)PersonThe term person means an individual or entity.(5)Public corruptionThe term public corruption means the unlawful exercise of entrusted public power for private gain, including by bribery, nepotism, fraud, or embezzlement. 